Citation Nr: 1705163	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from November 1, 2008, to June 28, 2014, and in excess of 40 percent thereafter for a lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from February 1984 to February 2005. 

This matter comes before the Board of Veteran's Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2011. A transcript is of record.

This claim was previously before the Board in November 2010, and June 2011, at which time the Board remanded it for additional development. In a January 2013 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent from November 1, 2008, for a lumbar strain. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court). While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication. In a December 2013 Order, the Court granted the motion, vacated the Board's January 2013 decision as it pertained to the period of November 1, 2008, forward, and remanded the case to the Board for readjudication. 

The Board remanded the case for additional development in May 2014, and in a September 2014 rating decision, the Appeals Management Center increased the disability rating for the Veteran's lumbar strain to 40 percent, effective June 28, 2014. Following a November 2014 Board decision denying entitlement to an initial evaluation in excess of 20 percent from November 1, 2008, and a rating in excess of 40 percent from June 28, 2014, the Veteran subsequently appealed the decision to the Court. Again, while the case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication. In an October 2015 Order, the Court granted the motion, vacated the Board's November 2014 decision in full, and remanded the case to the Board for readjudication.

This claim was again before the Board in January 2016, at which time the Board remanded it for additional development. The requested development has been completed and the claim is properly before the Board for appellate consideration. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). In a June 2016 Supplemental Statement of the Case (SSOC), the RO denied entitlement to an initial evaluation in excess of 20 percent from November 1, 2008, to June 28, 2014, and in excess of 40 percent thereafter, for a lumbar strain.


FINDINGS OF FACT

1. From November 1, 2008, to June 28, 2014, the lumbar strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, no ankylosis of the thoracolumbar spine was diagnosed, and there were no incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period.

2. From June 28, 2014, to April 26, 2016, the lumbar strain was manifested by forward flexion of the thoracolumbar spine 30 degrees or less, no ankylosis of the thoracolumbar spine was diagnosed, and there were no incapacitating episodes having a total duration of at least six weeks during any 12 month period. 

3. When examined for VA purposes on April 26, 2016, the range of motion tests were not accomplished because the Veteran reported he could not bend due to pain; the examiner indicated there was no medical inconsistency in this presentation; there were no incapacitating episodes having a total duration of at least six weeks during any 12 month period. 

4. The fixation of the spine affected by the Veteran at the April 2016 examination is shown to be upright with nothing to indicate it is in other than a neutral position.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent from November 1, 2008, to June 28, 2014, for a lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2. The criteria for a disability rating in excess of 40 percent from June 28, 2014 for a lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify and assist are set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. 

Here, a letter was provided to the Veteran in August 2006 notifying him of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Another letter sent in May 2008 outlined the rating criteria for the Veteran's service-connected lumbar strain, in accordance with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, as well as reports of VA examinations in May 2005, November 2008, July 2011, June 2014, and April 2016. Also of record and considered in connection with the appeal is the transcript of the January 2011 Board hearing. Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board notes that adequate examination reports are of record, as well as other medical evidence which provides sufficient evidence to evaluate the Veteran's lumbar spine disability for which a higher rating is sought, and that no further examination is necessary in connection with the appeal herein decided. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated above, in January 2016, the Board remanded the Veteran's claims for additional development. The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA treatment records, to give the Veteran the opportunity to submit any additional records pertinent to his claim, and to schedule the Veteran for a VA spine examination to address the current severity of his service-connected lumbar spine disability. A new VA examination was conducted in April 2016; the Veteran's VA treatment records, dated through February 2016, were associated with the claims file; and the Veteran was given another opportunity to submit additional evidence. Under these circumstances, the Board finds that the AOJ substantially complied with the January 2016 remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016). Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where an award of service connection for disability has been granted, and the assignment of the initial disability rating is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. See Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). "Staged ratings" are appropriate when distinct time periods with different levels of impairment can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016). Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016). It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the Veteran's assertions of record. A layperson is competent to report on the onset and degree of his recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistencies in statements, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's service-connected lumbar strain is rated at 10 percent disabling from March 1, 2005, at 20 percent disabling from November 1, 2008, and at 40 percent disabling from June 28, 2014, under Diagnostic Code 5237. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes. That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

When rating disabilities of the joints, the degree of actual functional impairment must be considered. Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact on the involved joint, particularly with repeated movements. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012). Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion. Id. Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45. Id. 

The Veteran underwent a VA examination in November 2008 at which he reported daily lumbar pain at 3 to 4 out of a 10 pain scale with flare-ups reaching a 9 out of 10 pain level every three weeks, lasting up to two weeks in duration. He noted radiating pain in his left leg, as well. He described his lumbar pain as worse with standing and better with sitting and bending over. He did not use the assistance of a device for ambulation but did note that his lumbar pain affected his activities of daily living and his ability to perform his job. Upon examination, left sided paraspinal tenderness was noted and forward flexion was determined as 0 degrees to 45 degrees, with pain on flexion from 30 degrees to 45 degrees. Left and right lateral flexion and rotation were to 20 degrees without pain. The examiner provided a diagnosis of lumbar strain and neurogenic claudication. The assessment further notes that the Veteran could have spinal cord or nerve root compression not seen on x-rays that could further limit function, however it could not be determined with any degree of medical certainty.

VA physical therapy records from December 2008 indicate that the Veteran complained of chronic, constant, dull aching lower back pain for fifteen years at a 3 out of 10 pain level that became sharp, shooting pain reaching an 8-9 out of 10 level, radiating down his posterolateral thighs. It was noted that the Veteran was unable to do any lifting due to severe pain. A June 2009 treatment record noted the continued lower back pain, but that there had been some improvement. The Veteran testified at the January 2011 Board hearing that his lumbar pain was pretty much a constant pain that affected all ranges of motion and interfered with his ability to sleep. He stated he wore a back brace at work and when sitting for a long period of time. He noted he used a transcutaneous electrical nerve stimulation (TENS) unit to relieve pain on a daily basis.

In July 2011, the Veteran had a VA examination at which he rated his pain level as 8 out of 10. He noted it increased to 10 out of 10 during flare-ups, which occurred five times per week. He also noted that he sometimes used a cane. He stated he could walk for fifteen minutes or 50 feet before having an increase in pain. The Veteran had not been on bed rest in the past 12 months, but he did state his job was affected by his disorder. Upon physical examination, forward flexion was to 45 degrees, with pain at 10 degrees, extension to 30 degrees with pain throughout, and left and right lateral flexion and rotation to 30 degrees with pain throughout. Range of motion was unchanged with repetitive testing. X-rays did not show kyphosis, lordosis, or loss of disc space or vertical height. The examiner opined that the limitations were secondary to pain and not to excessive fatigability, incoordination, or weakened movement. The Board notes that the examiner indicated the lumbar strain would not limit sedentary employment, but acknowledged the Veteran experienced pain on sitting. Thus, the examiner evidently judged the level of pain was not significant. 

In October 2011, the Veteran was fitted for a back brace to wear for support as needed.  The Veteran continued to note lower back pain in May 2012 treatment records. 

The Veteran underwent another VA examination in June 2014 at which he was diagnosed with a lumbosacral strain and IVDS. He did not report flare-ups that impacted the function of the thoracolumbar spine. Upon physical examination, range of motion was forward flexion to 30 degrees, extension to 5 degrees, and left and right lateral flexion and rotation to 10 degrees, with pain at the end of the ranges. There was no reduction on repetitive testing. The Veteran experienced mild radicular pain and involvement of the sciatic nerve. The examiner reported that the Veteran had had incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months. No ankylosis of the spine was found. It was noted that the Veteran used a back brace constantly. The examiner recorded that the Veteran's back pain was debilitating and that range of motion was "exquisitely limited" due to pain. He further remarked that he had "severely limited motion in his back that is so limited it does not get worse with repetitive motion." The Board notes that, as determined by the Court, the examiner's report is internally inconsistent. 

In April 2016, the Veteran again underwent a VA examination. The examiner diagnosed the Veteran with lumbar strain and degenerative arthritis of the spine. The Veteran noted constant pain, the inability to bend over, lift, or stand for long periods of time. During the examination, the Veteran was unable to sit on the examination table due to pain. He rated his pain at 10 out of 10, with dull pain in the lumbar spine and sharp pain radiating to his thoracic spine. The Veteran stated he must squat instead of bending over, and noted no flare-ups. He was still in constant pain when lying down and had trouble sleeping due to his pain. 

Range of motion testing could not be accomplished because the Veteran reported he was in extreme pain. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the lumbar and lower thoracic spine. The report stated that the Veteran jumped in pain with palpation of the lumbar and lower thoracic spine. The pain observed on examination was determined to cause functional loss. 

Repetitive motion testing could not be accomplished due to pain. The Veteran had guarding or muscle spasm and localized tenderness of the spine, resulting in an abnormal gait or spine contour. The examiner also noted the Veteran had instability of station, disturbance of locomotion, and interference with sitting and standing. The Veteran's posture was described as rigid with decreased flexion and that he could not change positions without pain. 

Moderate radiculopathy was observed in both lower extremities resulting in numbness and paresthesias and/or dysesthesias, and the sciatic nerve was involved. No ankylosis of the spine was found. No IVDS or incapacitating episodes were recorded, as well. The Veteran stated he regularly used a cane to assist in walking and a shower chair because he is unable to stand for a long period of time. Minimal spondylosis and mild facet arthropathy were noted upon imaging studies. The examiner concluded that the lumbar disorder impacts the Veteran's ability to work, as he is unable to sit, stand, or lay down for long periods of time. 

The Board finds that the evidence of record does not support an initial rating in excess of 20 percent from November 1, 2008, to June 28, 2014. During that timeframe, the Veteran underwent two VA examinations that determined his forward flexion was 45 degrees and no ankylosis was found. Because his forward flexion was not 30 degrees or less and no favorable ankylosis of the entire thoracolumbar spine was present, his disability did not warrant a higher rating than 20 percent. 

However, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. § 4.40, 4.45 (2016); Deluca, 8 Vet. App. at 204-207. The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

During the November 1, 2008, to June 28, 2014, timeframe, while the Veteran certainly exhibited pain during VA examinations and regular treatment, the evidence of record does not show a functional loss due to weakness, excess fatigability, or incoordination, and no demonstrated decrease in range of motion upon repetition. While the July 2011 VA examination was found inadequate for internal inconsistency, the objective range of motion testing and imaging results are probative. Further, the Veteran continued to work in a physically demanding position with the aid of a back brace, prescribed medications, and using TENS therapy. Therefore, applying the criteria of Diagnostic Code 5237 together with the Deluca factors described above, the Board finds the Veteran's lumbar strain fails to meet the criteria for a rating in excess of 20 percent from November 1, 2008, to June 28, 2014. 

It also is observed the June 2014 VA examiner noted that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. However, there is no indication in the Veteran's medical records that he was prescribed bed rest and treatment by a physician as to meet the definition of an "incapacitating episode" as contemplated by the rating schedule.  Therefore, the 20 percent disability rating is continued for the period from November 1, 2008, to June 28, 2014. 

As for the period after June 28, 2014, the Board notes that the June 2014 VA examination reported the Veteran's range of motion was forward flexion to 30 degrees, thereby indicating a 40 percent disability rating. Considering the Deluca factors described above, the overall picture of the Veteran's disability indicates a 40 percent disability rating. The June 2014 examiner stated that range of motion was "exquisitely limited" due to pain, however there was no reduction on repetitive testing, no fatigability or incoordination observed and no functional loss on normal movements. Again, although the June 2014 examination was found inadequate for internal inconsistency, the objective range of motion testing and imaging results are probative. As discussed above, there is no indication of physician-prescribed bed rest in the medical record; therefore, the disability cannot be granted a higher evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.

Similarly, the April 2016 VA examination does not reflect the criteria for the next higher rating are met.  The examiner did not observe ankylosis of the entire thoracolumbar spine or of the entire spine, and while the functional loss experienced from the lumbar pain and stiffness is evident, the presence of unfavorable ankyloses or a condition approximating unfavorable ankylosis is not described.  There is limited endurance in sitting, standing or walking, incapacity to bend forward, abnormal gait, instability of station, and disturbance of locomotion.  However, the fixation of the spine affected by the Veteran is upright, with no evidence it is in other than a neutral position.  This is specifically contemplated in regulation as favorable ankylosis.  Moreover, as the spine is at the maximum rate for limitation of motion, (the next higher ratings being concerned with the posture the disability imposes and other enumerated factors apart from range of motion) there is no additional disability due to pain for consideration under the Deluca factors.  

III. Other Considerations

The Veteran has not raised, and the evidence does not suggest, that referral for an extraschedular evaluation is warranted. The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran has been in receipt of a combined 100 percent schedular rating since August 16, 2010. His eligibility for a TDIU prior to August 16, 2010, is not affected by the present decision. As such, any further consideration of a TDIU in connection with the claim on appeal is not warranted.


ORDER

An initial evaluation in excess of 20 percent for lumbar strain from November 1, 2008, to June 28, 2014 is denied.

A disability rating for lumbar strain in excess of 40 percent from June 28, 2014 is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


